DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/310,562 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8, 10, 12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) renders obvious all of the limitations of claim 1, except the limitation wherein the epoxy resin composition further comprises an imidazole compound as component [B], wherein the imidazole compound as component [B] is present as a hardener to promote self-polymerization of the epoxy resins in component [A], and wherein the imidazole compound is used as a curing agent, and wherein the epoxy resin composition meets 
As explained in the previous Office action, Hayashi et al. (US 2013/0217805 A1) renders obvious all of the limitations of claim 1, except the limitation wherein the imidazole compound as component [B] is present as a hardener to promote self-polymerization of the epoxy resins in component [A], and wherein the imidazole compound is used as a curing agent. There would have been no teaching, suggestion, or motivation to modify Hayashi’s teachings to read on this limitation because Hayashi teaches that the epoxy resin composition further comprises curing agent [0014], wherein the curing agent is optionally used in combination with a curing accelerator that 
Since claim 12 recites a fiber reinforced composite material obtainable by curing a prepreg as set forth in claim 1, and since claim 1 is allowed, claim 12 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID T KARST/Primary Examiner, Art Unit 1767